  Case 9:18-mj-08501-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 1 of 5

AO 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT SCEDty                                                   ac
                                            SouthernDif
                                                      so
                                                       tric
                                                          th
                                                           te
                                                            ofFl
                                                               orida                       /
                                                                                           j a:sû,
                                                                                           l
                                                                                                 ;:
                                                                                                  '2j3
               UnitedStatesofAmerica                      )                                f sgt
                                                                                           j..
                                                                                               vltal-pat
                                                                                                       pj
                            V.                                                                   .   # n.tw glA . w an,
                                                          )
              NOEAMBROCIO-PEREZ,                          )      CaseNo. 18-8501-WM
                                                          )
                                                          )
                                                          )

                                             CRIM INAL COM PLAINT
        1,the complainantin thiscase,statethatthefollowing istrueto thebestofmy knowledge and belief.
Onoraboutthedatets)of                December1,2018         inthecounty of                 Palm Beach                     inthe
   Southern Districtof                 Florida      ,thedefendantts)violated:
           CodeSection                                             OffenseDescription
8U.S.C.j 1326(a)                        Illegalre-entryafterrem oval.




        Thiscriminalcomplaintisbased on these facts:
Please seeattached am davit.




        V Continuedontheattachedsheet.


                                                                                     omplainant'
                                                                                               ssi
                                                                                                 gnature

                                                                                  Andv Korzen,ICE D/O
                                                                                    Printednameand title

Sworn to beforeme andsigned in my presence.


oate:             V              /g'---
                                                                                      Jud '
                                                                                          ssignature

City and state:             W estPalm Beach, Florida                    W illiam M atthew m an,U.S.Maqistrate Judge
                                                                                    Printednameand title
Case 9:18-mj-08501-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 2 of 5



                                  A FFIDA VIT
                                        OF
                                A N D Y K O R ZEN
             UNITED STATES DEPARTM ENT OF HOM ELAND SECURITY
                 IM M IGR ATION AND CUSTOM S ENFORCEM ENT

           1,Andy K orzen,being duly sworn,depose and state as follow s:

                   1am a Deportation Oftk erofthe United States Departm entofHom eland

    Seclzrity,lmmigration and CustomsEnforcement(ICE)and have been so employed for
    overtifteen years. 1mn currently assigned to theEnforcem entand RemovalOperations,

    CriminalAlien Program ,Stuart,Florida. As a Deportation Officerwith ICE,m y duties

    and responsibilities include enforcing crim inal and adm inistrative im m igration law s of

    the United States. 1have also conducted and participated in investigationsofthisnature.

           2.     This affidavitis based upon my own knowledge as wellas infonnation

    provided to m e by other1aw enforcem entofficers. This aftidavitdoes notsetforth every

    fact known to m e regarding the investigation butonly those facts necessary to establish

    probable causeto believethatNoeAM BROCIO-PEREZ comm ittedthe offense ofillegal

    re-entryafterdeportation,inviolationofTitle8,United StatesCode,Section 1326(a).
           3.     On or aboutD ecem ber 1,2018,N oe AM BRO CIO -PEREZ w asarrested in

    Palm Beach Cotmty,Florida on charges of driving tm der the influence-accom panied by

    person under18 YOA,operating vehiclewith licensesuspended/revoked second offense,

    and crash-leaving scene with injury other than serious bodily.He was booked and
    detained atthe Palm Beach County Jail.U pon booking,his fingerprintsw ere entered into

    the IA FIS system w ith a positive m atch for an individual previously rem oved from

    U nited States,thatisN oeA M BRO CIO -PEREZ.




                                                1
Case 9:18-mj-08501-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 3 of 5



                   On oraboutDecember3,2018,Deportation OffieerCynthia Aleocertook

     a sw om statem ent from N oe A M BR OCIO -PER EZ. Post-M iranda,N oe A M BRO CIO -

    PEREZ adm itted to being citizen of G uatem ala.H e further adm itted to lastentering into

    the United Statesillegally aboutFebruary 2017,afterbeing previously rem oved from the

    United States in 2015.Noe AM BROCIO-PEREZ furtheradm itted thathe did notseek

    permission from theU .S.governm entto re-entertheUnited States.

                   A review of the im m igration alien file show s that N oe AM BRO CIO -

    PEREZ is a native and citizen of Guatem ala.R ecords further show thaton or aboutJuly

    23,2014,Noe AM BROCIO-PEREZ was ordered rem oved.The Order ofRem ovalwas

    executed on or about Septem ber 30, 2015, whereby N oe A M B ROC IO-PEREZ w as

    rem oved from the U nited Statesand rettm led to Guatem ala.

           6.      l scnnned N oe A M BRO CIO -PEREZ'S tingerprints taken in connection

    w ith his D ecem ber 1,2018 arrestin Palm B each County into the IA FIS system .Results

    confirm ed that scnnned fingerprints belong to the individual w ho w as previously

    rem oved from the United States,thatis,thatisN oe A M B ROC IO-PEREZ.

                   I perfonned a record check in the Com puter Linked Application

    InformationalM anagementSystem (CLAIM S)todetermineifNoeAMBROCIO-PEREZ
    filed an application for penuission to reapply for adm ission into the United States after

    deportation orremoval.Aftera search wasperfonned in thatdatabase system ,no record

    w as found to existindicating thatN oe A M BR O CIO -PEREZ obtained consent from the

    A ttorney General of the U nited States or from the Secretary of H om eland Seclzrity,for

    re-adm ission into the United States asrequired by law .




                                                2
Case 9:18-mj-08501-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 4 of 5



                  Based on theforegoing,Isubm itthatprobablecause existsto believethat,

    on oraboutDecember 1,2018,Noe AM BROCIO-PEREZ,an alien who haspreviously

    been deported and rem oved from the U nited States, w as fotm d in the United States

    withouthaving received the expressconsentfrom the Atlorney Generalorthe Secretary

    of the Department of Hom eland Security for re-adm ission into the United States, in

    violation ofTitle8,UnitedStatesCode,Section 1326(a).


                                                    v    r
                                             A ndy orzen
                                             Deportation Officer
                                             lm m igration and Custom sEnforcem ent


    subscribqd and sw orn to before m e
    thisfM          oroecem ber2018   .




        L/7*
           - '-
    W ILLIAM M A THEW A
    UN ITED STA TES M G ISTM TE JUD G E
Case 9:18-mj-08501-WM Document 1 Entered on FLSD Docket 12/04/2018 Page 5 of 5



                           UNITED STATES DISTRICT COURT
                           SO U TH E RN D ISTR ICT O F FLO R ID A

                                  Case No. 18-8501-W M

 U NITED STA TES O F A M ER ICA

 V S.

 NOE AM BRO CIO-PEREZ,

             Defendant.
                                         /

                               CR IM INA L CO V ER SH EET


        Didthism atteroriginatefrom am atterpendingin theUnited StatesAttorney'sOfticeprior
        toAugust9,2013(M ag.JudgeAliciaValle)?             Yes       X   No
        Did thism atteroriginatefrom amatterpending in theNorthern Region oftheUnited
        StatesAttorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)?
              Y es     X     No


                                          Respectfully subm itted,

                                          A RIAN A FAJA M O OR SH AN
                                          UN ITED STA TES A TTORN EY



                                          A U RO RA FA G
                                          ASSISTANT UNITED STATES ATTORNEY
                                          FloridaBarN o.0188591
                                          500 S.A ustralian A ve,Ste.400
                                          W estPalm Beach,Florida 33401
                                          TEL (561)820-8711
                                          FAX (561)820-8777
                                          Aurora.Fagan@ usdoi.gov
